IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 107,401

                                     JANET S. KAELTER,
                                         Appellee,

                                               v.

                                      STEVEN L. SOKOL,
                                         Appellant,

                                               and

                                    In re Parentage of
                                BENJAMIN SARBEY SOKOL,
                                     A Minor Child,
                             By His Mother JANET S. KAELTER,

                                               v.

                                      STEVEN L. SOKOL.


                               SYLLABUS BY THE COURT


1.
       An appellate court exercises unlimited review over jurisdictional issues and has a
duty to question jurisdiction on its own initiative. When the record discloses a lack of
jurisdiction, the court must dismiss the appeal.


2.
       A final decision under K.S.A. 2013 Supp. 60-2102(a)(4) generally disposes of the
entire merits of a case and leaves no further questions or the possibility of future
directions or actions by the district court.


                                                1
3.
        The term "final decision" in K.S.A. 2013 Supp. 60-2102(a)(4) is self-defining and
refers to an order that definitely terminates a right or liability involved in an action or that
grants or refuses a remedy as a terminal act in the case.

        Review of the judgment of the Court of Appeals in an unpublished opinion filed May 3, 2013.
Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed January 23, 2015.
Judgment of the Court of Appeals affirming the district court is vacated. Appeal dismissed.


        Joseph W. Booth, of Lenexa, argued the cause, and Jennifer Benedict, of Jennifer Benedict Law
Office, L.L.C, of Independence, Missouri, was with him on the briefs for appellant.


        Ronald W. Nelson, of Ronald W. Nelson, P.A., of Lenexa, argued the cause and was on the briefs
for appellee.


The opinion of the court was delivered by


        BILES, J.: An appellate court exercises unlimited review over jurisdictional issues
and has a duty to question jurisdiction on its own initiative. When the record discloses a
lack of jurisdiction, the appellate court must dismiss the appeal. In re T.S.W., 294 Kan.
423, 432, 276 P.3d 133 (2012). This is one of those instances.


        We hold that the district court did not enter a final appealable order as required by
K.S.A. 2013 Supp. 60-2102(a)(4) before this appeal was initiated. Therefore, the Court of
Appeals lacked jurisdiction when it affirmed the district court. See Kaelter v. Sokol, No.
107,401, 2013 WL 1876444, at *8 (Kan. App. 2013) (unpublished opinion). For that
same reason, the Court of Appeals lacked jurisdiction to enter an attorney fees award.
The judgment of the Court of Appeals is vacated, and the appeal dismissed.



                                                    2
                        FACTUAL AND PROCEDURAL BACKGROUND


       This case began in early 2007 when Janet Kaelter sued her long-time boyfriend,
Steven Sokol, seeking determinations of paternity, custody, and support; and an equitable
division of the parties' jointly acquired assets. The parties have hotly contested these
issues and others at every turn.


       After Kaelter filed suit, the district court referred the matter to a special master,
who made findings of fact and conclusions of law without conducting formal hearings.
Over Sokol's objection, the district court adopted those findings and conclusions and
entered judgment on the master's report without hearing evidence. The judgment included
an order that Sokol pay Kaelter a sum representing the minor child's unreimbursed
medical expenses. On the parties' motions for reconsideration, the district court entered
additional orders, including its decision to make its own determination regarding the
unreimbursed medical expenses.


       Sokol appealed, arguing about the district court's refusal to hold an evidentiary
hearing; the master's failure to conduct proceedings in accordance with K.S.A. 60-253
(setting out procedure for trial by special masters); and whether Sokol timely appealed
based on whether various motions for reconsideration filed with the district court after
each of its rulings tolled the time to appeal. The Court of Appeals held that Sokol failed
to timely appeal portions of the judgment but could pursue one issue relating to the
failure of the master to take an oath. The panel then affirmed the district court's order,
ruling Sokol failed to exercise reasonable diligence to object when he first learned the
master did not take an oath while the master was still working on the case. Kaelter, 2013
WL 1876444, at *8.




                                               3
       After the panel filed its opinion, it granted Kaelter's request for appellate costs and
attorney fees under Supreme Court Rule 7.07(b) (2014 Kan. Ct. R. Annot. 70) (appellate
court may award attorney fees for appellate services in cases in which district court had
authority to award fees), citing K.S.A. 2013 Supp. 23-2216 (in parentage action, district
court may award costs and attorney fees as justice and equity may require).


       Sokol timely petitioned this court for review of the panel's decisions, which we
granted. See K.S.A. 20-3018(b).


                          THE LACK OF APPELLATE JURISDICTION


       The jurisdictional issue arises because the district court's written journal entry
memorializing the additional orders, filed October 27, 2010, indicates the district court
could not at that time "determine an appropriate division of past medical expenses" due to
a lack of sufficient documentation. The journal entry further states the district court
anticipated the filing of a future motion for those unreimbursed medical expenses and an
exchange of information between the parties in the hope that a resolution could be
reached. The record on appeal does not show the issue was ever resolved before Sokol
initiated this appeal.


       We issued a show cause order directing the parties to be prepared at oral argument
to address whether the appeal was premature due to a lack of a final order addressing all
the issues. See K.S.A. 2013 Supp. 60-2102(a)(4). As explained in our order, the record
appeared to indicate the October 27, 2010, journal entry left open "an appropriate
division of past medical expenses" due to a lack of sufficient documentation. At oral
argument both parties confirmed the unreimbursed medical expenses issue remained
outstanding at the time the notice of appeal was filed; and, in fact, was still outstanding at


                                              4
the time of oral arguments. Both parties conceded appellate jurisdiction never existed to
address the merits.


       "Kansas appellate courts may exercise jurisdiction only under circumstances
allowed by statute." Flores Rentals, L.L.C. v. Flores, 283 Kan. 476, 481, 153 P.3d 523
(2007). An appeal may be taken to the Court of Appeals as a matter of right from any
"final decision." K.S.A. 2013 Supp. 60-2102(a)(4). A "final decision" generally disposes
of the entire merits of a case and leaves no further questions or possibilities for future
directions or actions by the lower court. The term "final decision" is self-defining and
refers to an order that definitely terminates a right or liability involved in an action or that
grants or refuses a remedy as a terminal act in the case. In re T.S.W., 294 Kan. at 433.


       We hold that the district court did not enter a final decision, having left unresolved
the unreimbursed medical expenses issue. Therefore, the Court of Appeals lacked
jurisdiction. For that reason, the judgment of the Court of Appeals affirming the district
court is vacated.


       Applying the same rationale, we also vacate the panel's order awarding costs and
attorney fees to Kaelter, which Sokol challenges in his briefing as an abuse of discretion.
Under K.S.A. 2013 Supp. 23-2216, the decision to award attorney fees and the amount of
those fees is within the discretion of the awarding court. The award is reviewed on appeal
for abuse of discretion. Snider v. American Family Mut. Ins. Co., 297 Kan. 157, 169, 298
P.3d 1120 (2013). Abuse of discretion occurs when judicial action is (1) arbitrary,
fanciful, or unreasonable; (2) based on an error of law; or (3) based on an error of fact.
297 Kan. at 169. As explained above, the award was premised on an error of law, i.e., the
panel's mistaken determination that appellate jurisdiction existed.




                                               5
       Similarly, we deny Kaelter's pending motion for costs and attorney fees regarding
the proceedings on review before this court because we lack jurisdiction.


       This appeal is dismissed for lack of appellate jurisdiction.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
 REPORTER’S NOTE: Senior Judge Malone was appointed to hear case No. 107,401 to fill
the vacancy on the court created by the appointment of Justice Nancy Moritz to the United States
10th Circuit Court of Appeals under the authority vested in the Supreme Court by K.S.A. 20-
2616.
                                                6